

Exhibit 10.35
 
 
 
 
 
 
 
SECURITIES PURCHASE AND LOAN SATISFACTION AGREEMENT


BY AND AMONG


HUMANIGEN, INC.,


BLACK HORSE CAPITAL MASTER FUND LTD,


BLACK HORSE CAPITAL LP,


CHEVAL HOLDINGS, LTD,


and


NOMIS BAY LTD
 
 
 
 
 

 
DATED AS OF DECEMBER 21, 2017
 

--------------------------------------------------------------------------------

 
SECURITIES PURCHASE AND LOAN SATISFACTION AGREEMENT


This Securities Purchase and Loan Satisfaction Agreement (this “Agreement”) is
dated as of December 21, 2017 by and among Humanigen, Inc., a Delaware
corporation (the “Company”), Black Horse Capital Master Fund Ltd (“BH Master
Fund”), Black Horse Capital LP (“BH Capital”), Cheval Holdings, Ltd (“Cheval”
and collectively with BH Master Fund and BH Capital, the “Black Horse
Entities”), and Nomis Bay Ltd (“Nomis”) Each of the Black Horse Entities and
Nomis shall each individually be referred to herein as a “Purchaser” and
collectively be referred to herein as the “Purchasers”).


WHEREAS, the Company desires to raise additional capital for the continued
operation and development of the Company;


WHEREAS, the Company, the Black Horse Entities, and Nomis are parties to that
certain Credit and Security Agreement dated December 21, 2016 (the “Credit and
Security Agreement”; each of the Black Horse Entities and Nomis in their
capacities as lenders under the Credit and Security Agreement shall individually
be referred to herein as a “Lender” and collectively be referred to herein as
the “Lenders”);


WHEREAS, the Company is in default under the Credit and Security Agreement due
to, without limitation, the Company's failure to repay the obligations
thereunder (the “Obligations”) under in full at their  maturity date of December
1, 2017 (the “Existing Default”);


WHEREAS, the Existing Default has not been cured, waived or excused by the
Lenders at any time or in any manner; and that there are no claims, demands,
offsets or defenses at law or in equity that would defeat or diminish each
Lender's present and unconditional right to collect any of the Obligations, and
to proceed to enforce the rights and remedies available to Lenders under the
Credit and Security Agreement or otherwise at law;


WHEREAS, concurrently with the execution of this Agreement, the Lenders and the
Company have executed the Forbearance and Loan Modification Agreement (as
defined herein);


WHEREAS, subject to the terms and conditions set forth in this Agreement,
Forbearance and Loan Modification Agreement, the Benz Entity Operating Agreement
and the other Transaction Documents, in lieu of the Lenders exercising their
rights and remedies under the Credit and Security Agreement or otherwise at law,
the Company desires at the Closing Date to issue to the Lenders, and the Lenders
have agreed to accept, the New Lender Securities (as defined herein) in
satisfaction of the Obligations, upon all of  the terms and conditions set forth
herein; and


WHEREAS, as of the Closing Date, Cheval desires to make a significant investment
in the Company, and to implement such investment, Cheval desires to purchase
from the Company, and the Company desires to issue and sell to Cheval, upon the
terms and conditions set forth herein, the Securities (as defined herein), in
each case upon all of the terms and conditions of this Agreement.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser,
intending to be legally bound, agree as follows:


ARTICLE I.
DEFINITIONS


1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
2

--------------------------------------------------------------------------------

 
“Action” means collectively, any action, suit, inquiry, notice of violation,
proceeding or investigation pending against the Company or any of its properties
or assets before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign).


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.


“Adverse Claim” means, with respect to any Claim or any interest therein or any
Proceeds thereof, (i) any mortgage, deed of trust, lien, pledge, hypothecation,
encumbrance, charge or security interest in, on or affecting such Claim or any
interest therein or any Proceeds thereof, (ii) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Claim or any interest therein or any
Proceeds thereof, (iii) any purchase option, call or similar right of a third
party with respect to such Claim or any interest therein or any Proceeds thereof
and (iv) any other claim that a claimant has a property interest in such Claim
or any interest therein or any Proceeds thereof and that it is a violation of
the rights of the claimant for another person to hold, transfer, or deal with
such Claim or any interest therein or any Proceeds thereof.


 “Bankruptcy Case” means the bankruptcy case of the Company, as debtor and
debtor in possession, which was commenced by the Company’s filing in the United
States Bankruptcy Court for the District of Delaware of a voluntary petition for
bankruptcy relief under chapter 11 of the Bankruptcy Code. The Bankruptcy Case
is captioned as Case No. 15-12628 (LSS).


“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware presiding over the Bankruptcy Case.


“Benz Assets” means all of the assets of the Company related to Benznidazole
that will become Contributed Assets, as defined in the Benz Entity Operating
Agreement, including without limitation, all of the Company’s rights (but not
the Company’s liabilities or obligations) pursuant to the MDC Agreement, and all
Claims related to or arising in connection with Benznidazole, including the
Chemo Claims and Savant Litigation.


“Benz Entity” shall have the meaning set forth in Section 2.4(a).


“Benz Entity Operating Agreement” means the Limited Liability Company Operating
Agreement of the Benz Entity, substantially in the form attached hereto as
Exhibit A.


“Bill of Sale, Assignment and Assumption Agreement” means that certain Bill of
Sale, Assignment and Assumption Agreement between the Company and the Benz
Entity substantially in the form attached to the Benz Entity Operating
Agreement.


“Board of Directors” means the board of directors of the Company.


“Bridge Loan” shall have the meaning set forth in Section 2.1.


 “Business Day” means any day except any Saturday, any Sunday, any day which is
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
3

--------------------------------------------------------------------------------

 
“Cash Purchase Price” shall have the meaning set forth in Section 2.2(c)(ii).


“Charter Amendment” means the effective Proposed Charter Amendment.


 “Chemo Claims” means all claims, causes of action, judgments and demands,
arbitrations, regulatory proceedings, settlement negotiations or other dispute
resolution mechanisms of whatever kind or description, in each case whether
choate or inchoate, known or unknown, contingent or non-contingent, against any,
each and/or all of Savant, Chemo Group, Chemo Research S.L, Exeltis USA, Inc.,
Mundo Sano, Drugs for Neglected Diseases Initiative, Instituto de Efectividad
Clinica y Sanitaria, Dr. Sergio Sosa-Estani and their respective affiliates or
collaborators (including, without limitation, Claims arising out of or related
to potential misappropriation or misuse of the Company’s trade secrets in
connection with submissions to the FDA, the FDA issuance of market approval of
the Compound or the FDA issuance of a Voucher).


“Claim Advances” means all amounts advanced to the Company or the Benz Entity
for further payment, or paid directly, to counsel to the Company or the Benz
Entity at Nomis’ request, during the period prior to the Closing, in connection
with investigating the Claims or in furtherance of settlement discussions with
Savant (including any payments of the Company’s outstanding and unpaid legal
fees owed to Kaplan Rice LLP and Richards Layton & Finger, PA).


“Claim Defect” means, with respect to any Claim, (i) any right or interest of
any Person in respect of such Claim or any part thereof, the effect of which is
or would be to materially reduce, impair or otherwise materially or
prejudicially affect such Claim or any part thereof; (ii) any claim or action of
any Person whatsoever in respect of such Claim or any part thereof, the effect
of which, if determined adversely, is or would be to materially reduce, impair
or otherwise materially and prejudicially affect such Claim or any part thereof;
or (iii) any right of set-off, counterclaim, cross-claim or impairment of any
Person in respect of such Claim or any part thereof.


“Claims” means all claims, causes of action, judgments and demands,
arbitrations, regulatory proceedings, settlement negotiations or other dispute
resolution mechanisms of whatever kind or description  of the Company against
third parties that arise out of or relate to the Benz Assets (regardless of
whether or not such claims, demands  and causes of action have been asserted by
the Company), in each case whether choate or inchoate, known or unknown,
contingent or non-contingent, including without limitation, the Chemo Claims and
Savant Litigation.


“Claims Reversion” shall have the meaning set forth in Section 2.4(g).


“Closing” means the closing of the purchase and sale of the Securities and
related transactions pursuant to Section 2.2.


“Closing Date” shall have the meaning set forth in Section 2.2.


“Commission” means the United States Securities and Exchange Commission.


“Common Stock” means the common stock of the Company, par value $0.001 per
share.


“Company” shall have the meaning set forth in the preamble of this Agreement.


“Contract” means any agreement, instrument, license, document, real or personal
property lease, employee benefit or welfare plan or other business or commercial
arrangement (in each case, including any extension, renewal, amendment or other
modification thereof) to which the Company is a party or by which the Company is
bound or to which the Company is subject or which pertains to the business or
properties of the Company.
 
4

--------------------------------------------------------------------------------

 
“Credit and Security Agreement” shall have the meeting set forth in the recitals
of this Agreement.


“Drug Application” means any new drug application (“NDA”), abbreviated new drug
application (“ANDA”), investigational new drug application (“IND”), and/or
biologics license application (“BLA”), as well as any product license
application for any Product, as appropriate, as those terms are defined by the
FDA.


“Environmental Legal Requirements” means all Legal Requirements relating to
pollution or protection of human health or the environment (including ambient
air, surface water, groundwater, land surface or subsurface strata), including
laws relating to Hazardous Materials into the environment, or otherwise relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands, or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations, issued,
entered, promulgated or approved thereunder.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.


“FDA” means the United States Food and Drug Administration.


“FDCA” means the United States Federal Food, Drug and Cosmetic Act, as amended,
and the regulations thereunder.


“Final Order” means any order entered by the Bankruptcy Court, or any other
court exercising jurisdiction over the subject matter and the parties, that has
not been stayed, reversed, modified, or vacated, and as to which: (i) there has
not been filed and is not pending any appeal or petition for writ of certiorari;
(ii) there has not been filed and is not pending any motion for stay, rehearing,
reargument, reconsideration, or other motion (collectively, a “Tolling Motion”)
that tolls the running of the time period within which a notice of appeal,
petition for writ of certiorari, or a Tolling Motion must be filed; and (iii)
the time within which a Tolling Motion, notice of appeal, or petition for writ
of certiorari must be filed has expired without any Tolling Motion, notice of
appeal, or petition for writ of certiorari having been filed.


“Forbearance and Loan Modification Agreement” means the Forbearance and Loan
Modification Agreement attached hereto as Exhibit B, which has been executed by
the Lenders and the Company concurrently with the execution of this Agreement.


“FTC” means the United States Federal Trade Commission.


“GAAP” means United States generally accepted accounting principles applied on a
consistent basis during the periods involved.


“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Entity.
 
5

--------------------------------------------------------------------------------

 
“Governmental Entity” means any government, agency, governmental department,
commission, board, bureau, court, arbitration panel or instrumentality of the
United States of America or any state or other political subdivision thereof
(whether now or hereafter constituted and/or existing), including, without
limitation, the Bankruptcy Court, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.


“Hazardous Materials” means any chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes.


“Healthcare Regulatory Legal Requirements” means the Federal Food, Drug and
Cosmetic Act (21 U.S.C. § 301 et seq.), the Federal Anti-kickback Statute (42
U.S.C. § 1320a-7b(b)), Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h),
the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the administrative False
Claims Legal Requirement (42 U.S.C. § 1320a-7b(a)), the Anti-Inducement Legal
Requirement (42 U.S.C. § 1320a-7a(a)(5)), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health
Information Technology for Economic and Clinical Health Act of 2009, the
exclusion laws, Social Security Act § 1128 (42 U.S.C. § 1320a-7), Medicare
(Title XVIII of the Social Security Act), Medicaid (Title XIX of the Social
Security Act), and the regulations promulgated pursuant to such laws, and
comparable state laws, and all other local, state, federal, national,
supranational and foreign laws, manual provisions, policies and administrative
guidance relating to the regulation of the Company.


“Indebtedness” shall have the meaning ascribed to such term in Section 4.1(w).


“Intellectual Property” means, with respect to any Person, all United States and
foreign patents, Patent Applications and like protections, including
improvements, divisions, continuation, renewals, reissues, extensions and
continuations in part of the same, trademarks, trade names, trade styles, trade
dress, service marks, logos and other business identifiers and, to the extent
permitted under applicable law, any applications therefore, whether registered
or not, and the goodwill of the business of such Person connected with and
symbolized thereby, copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
works, whether published or unpublished, technology, know-how and processes,
operating manuals, trade secrets, clinical and non-clinical data, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.


“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 4.1(o).


“Knowledge” or “Knowledge of the Company” means the actual knowledge without
investigation of (i) Dr. Cameron Durrant, in his capacity as a Director of the
Company or as the Company’s Chief Executive Officer, (ii) Morgan Lam, in his
capacity as the Company’s Chief Scientific Officer and otherwise as an employee
of the Company, and (iii) Greg Jester in his capacity as the Company’s Chief
Financial Officer and otherwise as an employee of the Company.


“Legal Requirements” means all federal, state, foreign and local laws, statutes,
codes, rules, regulations, ordinances, orders, Proceedings and the like of any
Governmental Entity, including common law, including, without limitation,
Environmental Legal Requirements, Drug Regulatory Legal Requirements and
Healthcare Regulatory Legal Requirements.
 
6

--------------------------------------------------------------------------------

 
“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.


“Loan Satisfaction” means the Termination and Release Agreement, substantially
in the form attached hereto as Exhibit C.


“Market”, “Marketed” or “Marketing” means to study, investigate, develop,
manufacture, test, sell, or market any Product pursuant to a preclinical or
clinical trial, Drug Application or other Governmental Approval issued by the
FDA or any state Board of Pharmacy or Department of Health.


“Material Adverse Claim Effect” means, with respect to any event or circumstance
and the Company, one or more of (i) the impairment of its ability to perform any
of its obligations under this Agreement or the Benz Entity Operating Agreement,
(ii) the impairment of the rights or remedies available under this Agreement or
the Benz Entity Operating Agreement to the Benz Entity or Nomis and (iii) a
material adverse effect on any Claim or the value or collectability thereof.


“Material Contract” means any contract required to be filed by the Company with
the Commission under Item 601(b)(10) of Regulation S-K.


“MDC Agreement” means the Agreement for the Manufacture, Development and
Commercialization of Benznidazole for Human Use entered into as of June 30,
2016, by and between Savant and the Company.


“New Black Horse Securities” shall have the meaning set forth in Section 2.2(b).


“New Lender Securities” shall have the meaning set forth in Section 2.2(a).


“Order” means any decision, injunction, judgment, order, decree, ruling, or
verdict entered or issued by any Government Entity.


“Party” means each of the Black Horse Entities, Nomis, and the Company.


“Parties” mean collectively, the Black Horse Entities, Nomis, and the Company.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


“Product(s)” mean any product Marketed by the Company or any of its Subsidiaries
or its contractors on behalf of Company as of the date hereof or at any date
thereafter, and includes the products listed on Schedule 4.1(aa).


“Proceeds” means, collectively: (i) any and all gross, pre-tax monetary awards,
damages, recoveries, judgments or other property or value awarded to or
recovered by or on behalf of (or reduced to a debt owed to) any Person, on
account or as a result or by virtue (directly or indirectly) of a Claim, whether
by negotiation, arbitration, mediation, diplomatic efforts, lawsuit, settlement,
or otherwise, and includes all of such Person’s legal and/or equitable rights,
title and interest in and/or to any of the foregoing, whether in the nature of
ownership, lien, security interest or otherwise; (ii) any consequential,
rescissionary, punitive, exemplary or treble damages, pre-judgment interest
(including damages comparable to pre-judgment interest), post-judgment interest,
penalties, and attorneys' fees and other fees and costs awarded or recovered on
account thereof; and (iii) any recoveries against attorneys, accountants,
experts, directors, officers or other related parties in connection with any of
the foregoing or the pursuit of the Claim. For the avoidance of doubt,
"Proceeds" includes (without limitation) any and all of the foregoing in the
form of cash, real estate, negotiable instruments, intellectual or intangible
property, choses in action, contract rights, membership rights, subrogation
rights, annuities, claims, refunds, and any other rights to payment of cash
and/or transfer(s) of things of value or other property (including property
substituted therefor), whether delivered or to be delivered in a lump sum or in
installments, in relation to any claim or negotiation with any Person in
relation to the Claim.
 
7

--------------------------------------------------------------------------------

 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.


“Proposed Charter Amendment” means the proposed amendments to the Company’s
certificate of incorporation to increase the number of authorized shares of
common stock to two hundred and twenty five million (225,000,000) and to
authorize the issuance of blank check preferred stock.


“Purchase Price” means an aggregate amount equal to the sum of the amount
satisfied pursuant to the Loan Satisfaction plus the Cash Purchase Price.


“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached hereto as Exhibit D.


“Registration Statement” means a registration statement covering the resale of
the Securities by the Purchasers.


“Required Approvals” shall have the meaning set forth in Section 4.1(e).


“Required Permit(s)” means a permit (a) issued or required under Legal
Requirements applicable to the business of Company or any of its subsidiaries or
contractors or necessary in the investigation, testing, manufacture, sale, or
marketing of goods or services under Legal Requirements applicable to the
business of Company or any of its subsidiaries or contractors or any Drug
Application (including without limitation, at any point in time, all licenses,
approvals and permits issued by FDA or any applicable Governmental Entity
necessary for the investigation, testing, manufacture, sale, or marketing of any
Product by Company as such activities are being undertaken by Company with
respect to any Product at any time); or (b) issued by any Person from which
Company or any of its contractors have received an accreditation.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.


“Rule 2004 Discovery Motion” means a motion presented to the Bankruptcy Court
pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure, requesting
permission to take discovery related to the Claims.
 
8

--------------------------------------------------------------------------------

 
“Rule 2004 Discovery Order” means a Final Order of the Bankruptcy Court granting
or denying the Rule 2004 Discovery Motion.


“Savant” means Savant Neglected Diseases, LLC.


“Savant Litigation” means the pending litigation that has been brought in
connection with the MDC Agreement and any additional Claims that the Company may
assert against Savant.


“Schedules” means the Disclosure Schedules of the Company delivered concurrently
herewith.


“SEC Reports” shall have the meaning ascribed to such term in Section 4.1(h).


“Securities” means, collectively, the New Lender Securities and the New Black
Horse Securities.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Subsidiary” means any subsidiary of the Company as set forth on Schedule 4.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.


 “Transaction Documents” means this Agreement, the Loan Satisfaction, the
Forbearance and Loan Modification Agreement, the Registration Rights Agreement,
the Benz Entity Operating Agreement, the Bill of Sale, Assignment and Assumption
Agreement, and any other documents or agreements executed in connection with the
issuance of Securities and assignment of property contemplated hereunder.


“Transfer Agent” means Computershare, Inc., the current transfer agent of the
Company, with a mailing address of 250 Royall Street, Canton, MA 02021, and any
successor transfer agent of the Company.


“Voucher” means a priority review voucher issued by the FDA or otherwise under
the authority of the United States Department of Health and Human Services.


ARTICLE II.
TRANSACTIONS; CLOSING


2.1          Bridge Loan.  Upon the execution of this Agreement and before the
Closing, the Company may, at its election, request a bridge loan from Cheval in
the amount of one million, five hundred thousand dollars ($1,500,000) (the
“Bridge Loan”).  If the Company makes such a request, then the Bridge Loan shall
be made pursuant to the terms and conditions of the Forbearance and Loan
Modification Agreement.


2.2          Closing.  The Closing shall occur, upon the terms and subject to
the conditions set forth herein, on the first business day after the
satisfaction or waiver of the conditions set forth in Section 2.3 (such date,
the “Closing Date”).  On the Closing Date:


(a)          In satisfaction of the Original Term Loan, the Additional Term Loan
and the Grid Loan (each as defined in the Forbearance and Loan Modification
Agreement), (A) the Company agrees to issue, and the Lenders, severally and not
jointly, agree to accept, an aggregate of 59,786,848 shares of Common Stock
(collectively, the “New Lender Securities”) and (B) the Company agrees to
assign, subject to Section 4.4 of the Benz Entity Operating Agreement, the
Contributed Assets (as defined in the Benz Entity Operating Agreement) directly
to the Benz Entity, at the direction, and on behalf, of Nomis.  At the Closing,
the Company shall deliver the New Lender Securities to each Lender in such
amounts as set forth on Schedule 2.2(a).
 
9

--------------------------------------------------------------------------------

 
(b)          The Company agrees to sell, and Cheval agrees to purchase, an
additional 32,028,669 shares of Common Stock (collectively, the “New Black Horse
Securities”).  At the Closing, the Company shall deliver the New Black Horse
Securities to Cheval in such amounts as set forth on Schedule 2.2(b).


(c)          The Purchasers agree to pay the Purchase Price to the Company as
follows:


(i)          As consideration for the New Lender Securities issued to Nomis,
Nomis shall provide the Company with the Loan Satisfaction.


(ii)         As consideration for the New Lender Securities issued to each of
the Black Horse Entities, the Black Horse Entities shall provide the Company
with the Loan Satisfaction.


(iii)        As consideration for the New Black Horse Securities, Cheval shall
transfer to the Company an amount equal to three million US dollars
($3,000,000.00) minus the amount of principal balance of the Bridge Loan (such
amount, the “Cash Purchase Price”) via wire transfer of immediately available
funds.


2.3          Closing Conditions.


(a)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met (or waived by the
Company in writing):


(i)          the accuracy in all material respects on the Closing Date of the
representations and warranties (or, in the case of any representation or
warranty that is already qualified by materiality, the accuracy in all respects
of such representation or warranty) of the Purchasers contained herein (unless
herein required as of a specific date, in which case they shall be accurate in
all material respects as of such date);


(ii)         all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed in all material respects;


(iii)        Cheval shall have paid the Cash Purchase Price, and the Lenders
shall have delivered the Loan Satisfaction;


(iv)        the Proposed Charter Amendment shall have become effective; and


(v)         each of Nomis and the Black Horse Entities shall have delivered each
of the Transaction Documents to which each is a party, and such other documents
or instruments as the Company reasonably requests and as are reasonably
necessary to effect the transactions contemplated by this Agreement.
 
10

--------------------------------------------------------------------------------

 
(b)          The obligations of Nomis hereunder in connection with the Closing
are subject to the following conditions being met (or waived by Nomis in
writing):


(i)          the accuracy in all material respects on the Closing Date of the
representations and warranties (or, in the case of any representation or
warranty that is already qualified by materiality, the accuracy in all respects 
of such representation or warranty) of the Company contained in Sections 4.1(c),
(d), (e), (f), (g), (h), (i), (j), and (k) and in Section 4.3 herein (unless
herein required as of a specific date, in which case they shall be accurate in
all material respects as of such date);


(ii)         there be no motion pending for, nor shall there have occurred (a)
the appointment of a Chapter 11 Trustee for the Company; (b) the conversion of
the Company’s pending bankruptcy case to a Chapter 7 case; (c) filing of any
additional or subsequent bankruptcy proceeding; or (d) the pursuit of an action
under state law for the appointment of a receiver, assignee for the benefit of
creditors, dissolution, or reorganization;


(iii)        a Forbearance Default (as defined in the Forbearance Agreement)
shall not have occurred;


(iv)        The Rule 2004 Discovery Motion shall have been scheduled and heard
by the Bankruptcy Court on or before March 15, 2018;


(v)         all obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date, including without limitation those
set forth in Section 2.4,  shall have been performed in all material respects;


(vi)        the Company shall have delivered the executed (a) the Bill of Sale
and Assignment and Assumption Agreement, (b) the Benz Entity Operating
Agreement, and (c) the Loan Satisfaction;


(vii)       the Proposed Charter Amendment shall have become effective, and the
Company shall have delivered a certificate of an officer of the Company, given
on behalf of the Company, certifying that attached to such certificate are true,
correct and complete copies of the Company’s (A) certificate of incorporation,
including the Charter Amendment, certified by the Delaware Secretary of State,
(B) bylaws or similar organizational documents, and (C) resolutions of the Board
of Directors of the Company authorizing this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated herein and
therein;


(viii)      the Company shall have delivered the New Lender Securities to Nomis
in the amount set forth on Schedule 2.2(a);


(ix)         Dr. Cameron Durrant and Mr. Morgan Lam shall enter into consulting
agreements with the Benz Entity in the forms previously agreed; and


(x)          the Company and each of the Black Horse Entities shall have
delivered all other Transaction Documents to which each is a party and such
other documents or instruments as Nomis reasonably requests and as are
reasonably necessary to effect the transactions contemplated by this Agreement.
 
11

--------------------------------------------------------------------------------

 
(c)          The obligations of the Black Horse Entities hereunder in connection
with the Closing are subject to the following conditions being met (or waived by
each of the Black Horse Entities in writing):


(i)          the accuracy in all material respects on the Closing Date of the
representations and warranties (or, in the case of any representation or
warranty that is already qualified by materiality, the accuracy in all respects 
of such representation or warranty) of the Company contained in Sections 4.1(c),
(d), (e), (f), (g), (h), (i), (j), and (k) herein (unless herein required as of
a specific date, in which case they shall be accurate in all material respects
as of such date);


(ii)         there be no motion pending for, nor shall there have occurred (a)
the appointment of a Chapter 11 Trustee for the Company; (b) the conversion of
the Company’s pending bankruptcy case to a Chapter 7 case; (c) filing of any
additional or subsequent bankruptcy proceeding; or (d) the pursuit of an action
under state law for the appointment of a receiver, assignee for the benefit of
creditors, dissolution, or reorganization;


(iii)        a Forbearance Default (as defined in the Forbearance Agreement)
shall not have occurred;


(iv)        The Rule 2004 Discovery Motion shall have been scheduled and heard
by the Bankruptcy Court on or before March 15, 2018;


(v)         all obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date shall have been performed in all
material respects;


(vi)        the Proposed Charter Amendment shall have become effective, and  the
Company shall have delivered a certificate of an officer of the Company, given
on behalf of the Company, certifying that attached to such certificate are true,
correct and complete copies of the Company’s (A) certificate of incorporation,
including the Charter Amendment, certified by the Delaware Secretary of State,
(B) bylaws or similar organizational documents, and (C) resolutions of the Board
of Directors of the Company authorizing this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated herein and
therein;


(vii)       the Company shall have delivered the New Lender Securities to the
Black Horse Entities in the amounts set forth on Schedule 2.2(a) and the New
Black Horse Securities to Cheval; and


(viii)      the Company and Nomis each shall have delivered all Transaction
Documents to which each is a party, and such other documents or instruments as
the Black Horse Entities reasonably request and as are reasonably necessary to
effect the transactions contemplated by this Agreement.


2.4  Assignment of Benznidazole Assets; Certain Covenants Related Thereto.


(a)          At the Closing, the Company, at the direction and on behalf of
Nomis, will transfer and assign the Benz Assets, subject to Section 4.4 of the
Operating Agreement, to an entity to be formed and capitalized by Nomis (the
“Benz Entity”).


(b)          As soon as practicable following the execution of this Agreement,
counsel to the Company shall file the Rule 2004 Discovery Motion. If the Rule
2004 Discovery Motion is granted, such counsel shall commence such discovery
promptly thereafter. All such discovery and settlement negotiations shall be
performed in accordance with a litigation budget to be agreed upon by Nomis,
which shall have the rights to (a) monitor and provide input into such
discovery; (b) approve, in its sole discretion, the scope and cost of all
discovery that it agrees to fund; and (c) approve any settlement with Savant.
 
12

--------------------------------------------------------------------------------

 
(c)          Nomis shall have (i) 90 days (subject to extension as provided
below) from the date of entry of the Rule 2004 Discovery Order granting the Rule
2004 Discovery Motion or (ii) 180 days from the Closing Date if either  a Rule
2004 Discovery Order is entered denying the Rule 2004 Discovery Motion  or a
Rule 2004 Discovery Order has not been entered on or before the Closing Date (in
either case under clauses (i) or (ii) of this Section 2.4(c) , the “Nomis Review
Period”),  to decide, in its sole discretion, to elect (or to cause the Benz
Entity) to keep the Benz Assets, including the Claims (a “Positive Election”).


(d)          If Nomis makes a Positive Election, Nomis will assume (or cause the
Benz Entity to assume) and Nomis shall pay certain legal fees and expenses of
the Company (in the amount set forth in the letter from Kaplan Rice LLP to the
Company dated December 8, 2017) presently owed to Kaplan Rice LLP and Richards
Layton & Finger, PA (“RLF”) (such amounts, the “Outstanding Legal Fees”). The
Nomis Review Period may be extended for up to an additional 90 days in the event
(i) an objection is filed to the Rule 2004 discovery requests or, in the
judgment of Nomis, in its sole discretion, any respondent otherwise fails to
substantially respond to the Rule 2004 discovery requests, so that the Company
or the Benz Entity may make motion to the Bankruptcy Court and obtain ruling and
response to such discovery requests or (ii) either the Company or the Benz
Entity needs to effectuate process in any foreign country to enforce the Rule
2004 discovery requests. For the avoidance of doubt, the second 90-day shall not
be in addition to the 180-day period in the event that either  a Rule 2004
Discovery Order is entered denying the Rule 2004 Discovery Motion  or a Rule
2004 Discovery Order has not been entered on or before the Closing Date.


(e)          Regardless of whether Nomis makes a Positive Election, Nomis or the
Benz Entity shall pay all Claim Advances from the time this Agreement is
executed until the earlier of (a) the expiration of the Nomis Review Period or
(b) the delivery by Nomis to the Company of a Positive Election or a declination
to proceed with a Positive Election (including, if a Positive Election is made,
any payments of the Outstanding Legal Fees required to induce Kaplan Rice and
RLF to continue to represent the Company, Nomis or the Benz Entity in the
discovery processes described above or to represent the Company in any
settlement discussions with Savant). Until the Closing, such Claim Advances will
be provided as secured loans, as provided in the Forbearance and Loan
Modification Agreement. In addition, Nomis shall have the right, in its sole
discretion and at its sole expense, to identify other counsel, reasonably
satisfactory to the Company, to represent the Company, Nomis or the Benz Entity
in the discovery processes or to represent the Company in any settlement
discussions with Savant in the event that an arrangement, satisfactory to Nomis
in its sole discretion, can’t be reached with Kaplan Rice LLP or RLF to continue
to act as counsel in such matters.


(f)          Promptly after the date hereof, Kaplan Rice LLP shall send a letter
to the FDA, substantially in the form previously agreed to among the Parties.
The Company shall cooperate fully in permitting counsel to the Company or the
Benz Entity as described above, and Nomis and its attorneys and representatives,
to make full investigation of the Claims, and upon request will afford Nomis
full access, following advance notice of any such request, to counsel,
consultants, employees and officers of the Company, as needed. Nomis understands
that the Company may attempt to resolve certain claims against it before and/or
during the Nomis Review Period, and/or any extension thereof.
 
13

--------------------------------------------------------------------------------

 
(g)          If, at or prior to the end of the Nomis Review Period (as it may be
extended), Nomis makes a Positive Election: (i) Nomis will assume and pay all
the Outstanding Legal Fees; (ii) any amounts realized from the Claims or the
other Benz Assets will be paid as set forth in the Benz Entity Operating
Agreement; (iv) Nomis shall have full control, in its sole discretion, over the
management of the Benz Entity, any development of or realization on the Benz
Assets and the prosecution of the Claims, including without limitation any
determination to (x) discontinue and/or settle at any time the prosecution of
the Claims and (y) so long as there is no direct liability to the Company, to
settle the Savant Litigation; and (v) the Company will cooperate with the Benz
Entity in order for it to realize on the Benz Assets, including the successful
prosecution of the Claims in a manner and on a schedule that does not interfere
with the Company’s primary business operations.  In furtherance and not in
limitation of the foregoing clause (f):



·
The Company shall join the Benz Entity as a co-plaintiff in bringing any claims
if requested by the Benz Entity except the Company shall not be or become a
party to any litigation in which any of the following is a defendant: the United
States Food and Drug Administration, the World Health Organization and the Drugs
for Neglected Diseases Initiative;




·
The Company will consent to, and waive any conflict of interest in connection
with, the representation by RLF and Kaplan Rice LLP of the Benz Entity as well
as the Company;




·
The Company will request of and authorize each of Cameron Durrant and Morgan Lam
to enter into a Consulting Agreement in the form of Exhibit E; and




·
If requested, the Company will use commercially reasonable efforts to take such
steps as may be reasonably requested by the Benz Entity to make available the
consulting services of Ted Shih, Steven Pal, Marcia Gaido, Facundo Garcia
Bournissen and/or Matthew and Mary Lo (which steps may take the form of
including the existing consulting and/or confidentiality agreements with such
persons in the Benz Assets).



(h)          Upon completion of the Nomis Review Period, if Nomis in its sole
discretion elects not to make a Positive Election, the Benz Entity will transfer
and assign the Benz Assets, including the Claims, to the Company or its designee
(a “Claims Reversion”). Following any Claims Reversion, the transferee will have
the right to seek and find a third party to fund the Claims on whatever terms
negotiated and accepted by the transferee; provided, however, that the Parties
agree and acknowledge that, following any Claims Reversion, (A) the transferee
shall have no obligation to seek any such litigation funding, and (B) the
transferee shall be entitled, in its sole discretion to discontinue and/or
settle at any time the prosecution of the Claims and to settle the Savant
Litigation.  If, following a Claims Reversion, the transferee proposes to accept
terms from a third party to fund the Claims, the transferee shall provide
written notice to Nomis of the terms proposed to be accepted, and Nomis shall
have a right for ten days to elect to fund the Claims on the same terms as the
third party and, if Nomis so elects, Nomis will proceed with such funding of the
Claims.  If Nomis does not elect to fund the claims on the same terms as the
third party, Nomis will thereafter have no separate interest in the Claims, and
any proceeds of the Claims that are not paid to the third party pursuant to any
such agreement with a third party will be retained by the transferee to be paid,
applied or used as the transferee shall determine, except that the transferee
will reimburse Nomis solely from such proceeds from the Claims, and not from any
other funds or assets of the transferee, for any documented expenses incurred by
Nomis or the Benz Entity in connection with the Rule 2004 discovery or in
furtherance of settlement discussions with Savant from which the transferee
determines it has received benefit in the successful pursuit of the Claims
and/or the settlement discussions with Savant.
 
14

--------------------------------------------------------------------------------

 
(i)          In the event that, after the Closing Date, any provision of this
Section 2.4 conflicts with a provision of the Benz Entity Operating Agreement
that addresses the same subject matter, the provision of the Benz Entity
Operating Agreement shall prevail.


2.5  Other Agreements.


(a)          Concurrently with the Closing, the Parties shall enter into the
Registration Rights Agreement.


(b)          Concurrently with the execution of this Agreement, the Company
shall deliver to the Purchasers documentation of the Company’s Board of
Directors’ approval and recommendation of the Proposed Charter Amendment.


(c)          Concurrently with the execution of this Agreement, each of the
Black Horse Entities and Nomis shall deliver to the Company a written consent
approving the Proposed Charter Amendment (the “Stockholder Approval”).


2.6  Failure to Close.  If, on March 31, 2018, or such later date as the parties
hereto may agree in writing, any of the Closing Conditions set forth in Section
2.3 have not been satisfied or waived in writing, then this Agreement shall
automatically terminate and be of no further force or effect.


ARTICLE III.


COVENANTS


3.1  Operation and Maintenance of the Business.  Prior to the Closing, unless
the Company has received the prior consent or waiver of the Purchasers, and
subject to the terms and conditions of the other Transaction Documents, the
Company will:


(a)          conduct its business and operations only in the ordinary course of
business;


(b)          use commercially reasonable efforts, consistent with sound business
practice, to keep in full force and effect its corporate existence and all
material rights, permits, franchises, Intellectual Property Rights, Material
Contracts and contractual rights relating or pertaining to its business, the
termination of which other than pursuant to its terms in the ordinary course of
business would be materially adverse to the Company;


(c)          maintain its material assets as is reasonably necessary for the
conduct of its businesses consistent with then‑present needs;


(d)          maintain its books, accounts and records consistent with sound
business practice, and not make or institute any material change in its methods
of purchase, sale, management, accounting or operation;


(e)          maintain all of its material insurance policies in effect as of the
date hereof or reasonable replacement policies therefor;
 
15

--------------------------------------------------------------------------------

 
(f)          pay and discharge all material taxes due and owing by the Company
before the same becomes delinquent and before penalties accrue thereon, unless
and to the extent such taxes are being contested in good faith by appropriate
procedures and adequate accruals or reserves (as determined in accordance with
GAAP) have been established on the books and financial statements of the Company
for such taxes;


(g)          as promptly as practicable, prepare, file with the Commission and,
after clearing any comments of the Commission staff thereon, issue an
information statement to all holders of stock of the Company to inform them of
the approval of the Board and stockholder action to approve the Proposed Charter
Amendment and related matters, and within one business day after the required
period after the issuance of the information statement, cause the Proposed
Charter Amendment to become effective.


3.2  Information


(a)          Access.  Subject to Section 3.2(b), upon reasonable prior notice
and at reasonable times, in connection with this Agreement, the Company will
provide to representatives of the Purchasers and each of their agents, employees
and accounting, tax, legal and other advisors, except where such provision would
cause the Company to violate existing Contracts or waive legal privilege:


(i)          access to the offices, assets, suppliers, employees and other
Persons having business dealings with the Company; provided, however, that the
Parties shall mutually agree upon the timing and manner of any communications
between Purchasers and any such suppliers, employees and other Persons having
business dealings with the Company;


(ii)          access to all books, records (except employee medical records or
other records including personally identifiable information or information
otherwise restricted from disclosure under applicable privacy laws or
regulations), financial statements and agreements (including any agreements with
related parties) of the Company and such other relevant information and
materials relating to the financial condition, assets, liabilities and business
of the Company as may be reasonably requested (including the ability to make
copies and abstracts thereof);


(iii)          access to each report, schedule, registration statement and other
document filed by the Company pursuant to the requirements of federal or state
securities laws (including the ability to make copies and abstracts thereof);


(iv)          access to operating reports, financial reporting packages and
other operational and/or financial information sent to management or the Board
of Directors or to the banks with whom the Company maintains credit facilities
or lines of credit (including the ability to make copies and abstracts thereof);
and


(v)          the opportunity to discuss the affairs of the Company with the
officers and employees of the Company; provided that no investigation pursuant
to this Section 3.2(a) shall affect any representation, warranty, covenant or
agreement made by the Company herein or the conditions to the obligations of the
Purchasers to consummate the transactions contemplated in this Agreement.
 
16

--------------------------------------------------------------------------------

 
(b)          Confidentiality.  The Purchasers agree that, after the Closing, the
Company shall have no obligation to provide any information, records or other
access by the Company to a Purchaser pursuant to Section 3.2(a) except pursuant
to the terms and conditions of a customary non-disclosure agreement to be
entered into between the Company and such Purchaser (each, a “Non-Disclosure
Agreement”).


3.3  Governmental Approvals and Filings.


(a)          In furtherance of the Parties’ obligations pursuant to this
Agreement, each Party shall use commercially reasonable efforts to prepare and
agrees to file, promptly following the execution of this Agreement, any
materials and information required to be filed with or provided to any
Governmental Entity with respect to the transactions contemplated by the
Transaction Documents.  Each of Nomis, the Black Horse Entities, and the Company
shall use commercially reasonable efforts to promptly supply any additional
information as may be required or requested by any Governmental Entity in
connection with the transactions contemplated by the Transaction Documents. 
Each of Nomis, the Black Horse Entities, and the Company shall use commercially
reasonable efforts to take such actions and shall file and use commercially
reasonable efforts to have declared effective or approved all documents and
notifications with any Governmental Entity as may be necessary and advisable or
may be reasonably requested under applicable Legal Requirements for the
consummation of the transactions contemplated by the Transaction Documents. Each
Party shall, (a) promptly notify the other Party of any material communication
between that Party and any Governmental Entity in respect of any filings or
investigation relating to the transactions contemplated hereby, (b) subject to
applicable Legal Requirements, discuss with and permit the other Party (and its
counsel) to review in advance, and consider in good faith the other Party’s
reasonable comments in connection with any proposed communication to any
Governmental Entity relating to any filing or investigation in connection with
the transactions contemplated hereby, and (c) not participate or agree to
participate in any substantive meeting, telephone call or discussion with any
Governmental Entity in respect of any filings or investigation in connection
with the transactions contemplated hereby unless it consults with the other
Party in advance and, to the extent permitted by such Governmental Entity, gives
the other Party the opportunity to attend and participate in such meeting,
telephone call or discussion.


(b)          Acknowledgment.  The Purchasers acknowledge and agree that the
purchase of the Securities by the Purchasers as contemplated by the terms and
conditions set forth in this Agreement, is not subject to the terms of the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations promulgated thereunder.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES


4.1          Representations and Warranties of the Company to the Purchasers. 
Except as set forth in the Schedules, which Schedules shall be deemed a part
hereof and shall qualify any representation or warranty or otherwise made herein
to the extent of the disclosure contained in the corresponding section of the
Schedules or that it is readily apparent from the face of such Schedules that a
disclosure on such Schedule is applicable to such representation or warranty, or
as set forth in the SEC Reports, and subject, in each applicable case, to the
Savant Impairments (as defined in the Benz Entity Operating Agreement), the
Company hereby makes the following representations and warranties to each
Purchaser:


(a)          Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 4.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary.  None of the Subsidiaries of the Company own any Intellectual
Property Rights related to the Products, hold any material Intellectual Property
Rights of the Company or hold any other assets with a value in excess of $5,000,
and the Subsidiaries are treated as inactive by the Company and not used in the
ordinary course of business.
 
17

--------------------------------------------------------------------------------

 
(b)          Organization and Qualification.  The Company is an entity duly
incorporated or otherwise organized, validly existing and as of the Closing Date
will be in good standing under the laws of the jurisdiction of its incorporation
or organization, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company is not in violation or in default of any of the provisions of its
certificate or articles of incorporation, bylaws or other organizational or
charter documents. As of the Closing Date, the Company will be duly qualified to
conduct business and in good standing as a foreign corporation or other entity
in each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary.


(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and, subject to obtaining the Stockholder
Approval and the effectiveness of the Proposed Charter Amendment, to consummate
the transactions contemplated by this Agreement and each of the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution and delivery of this Agreement and each of the other
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action on the part of the Company and, except for obtaining the
Stockholder Approval and effecting the Proposed Charter Amendment, no further
action is required by the Company, the Board of Directors or the Company’s
stockholders in connection herewith or therewith other than in connection with
the Required Approvals.  This Agreement and each other Transaction Document to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by any
applicable bankruptcy, insolvency and other similar Legal Requirements affecting
the enforcement of creditors’ rights generally, (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies, and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.


(d)          No Conflicts.  Subject to obtaining the Stockholder Approval and
the effectiveness of the Proposed Charter Amendment, the execution, delivery and
performance by the Company of this Agreement and the other Transaction Documents
to which it is a party, the issuance and sale of the Securities, the assignment
of the Contributed Assets (subject to Section 4.4 of the Benz Entity Operating
Agreement), and the consummation by it of the transactions contemplated hereby
and thereby do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or, except as set
forth on Schedule 4.1(d), give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any Legal Requirements of any
Governmental Entity to which the Company or any Subsidiary is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.
 
18

--------------------------------------------------------------------------------

 
(e)          Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any Governmental Entity or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filing of the Proposed Charter
Amendment with the secretary of state of the State of Delaware as contemplated
herein, (ii) the filing of the information statement with the Commission,
including such notice as is required to be provided to non-consenting
stockholders of the Company under Delaware law to inform them of the Stockholder
Approval and the Proposed Charter Amendment; (iii) the filings required with the
Commission related to the issuance of the Securities, execution of this
Agreement and the other Transaction Documents and the Closing of the
transactions contemplated herein and therein; (iv) such filings as are required
to be made under applicable state securities laws; (v) such filings as are
required to be made in accordance with the rules of the OTCQB Venture Market;
and (vi) such consents, waivers, authorizations or notices as may be required to
transfer and assign the Contributed Assets, subject to Section 4.4 of the Benz
Entity Operating Agreement, to the Benz Entity (collectively, the “Required
Approvals”).


(f)          Issuance of the Securities.  Subject to the effectiveness of the
Proposed Charter Amendment, the Securities issued pursuant to this Agreement
will be duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, will be duly and validly issued, fully paid
and nonassessable, free and clear of all Liens.


(g)          Capitalization.  The capitalization of the Company set forth in the
SEC Reports is true, accurate and complete as of the date hereof. The Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee stock
options under the Company’s stock option plans outstanding as of the date of the
most recently filed periodic report under the Exchange Act. No Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents. The issuance and sale of the Securities will not obligate the Company
to issue, or give rise to any Person’s right to purchase, shares, or other
securities to any Person (other than the Purchasers) and, except as set forth on
Schedule 4.1(g), will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. Except as set forth on Schedule 4.1(g), all of the outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and nonassessable, have been issued in compliance with all Legal
Requirements, and none of such outstanding shares was issued in violation of any
preemptive rights or similar rights to subscribe for or purchase securities. 
Subject to the effectiveness of the Proposed Charter Amendment, no further
approval or authorization of any stockholder, the Board of Directors, or any
third party is required for the issuance and sale of the Securities. Except as
set forth in the SEC Reports, there are no stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or between or among any of the Company’s
stockholders.


(h)          SEC Reports; Financial Statements.  Since January 1, 2017, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under Section 13(a) or 15(d) of
the Exchange Act (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”).
 
19

--------------------------------------------------------------------------------

 
(i)          Material Changes; Undisclosed Events, Liabilities or Developments. 
Since the date of the latest financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof or in the Schedules, (a) the Company has not incurred any
liabilities (contingent or otherwise) other than (1) trade payables and accrued
expenses incurred in the ordinary course of business, or costs related to this
Agreement, and (2) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission or in the Schedules, (b) the Company has not altered its method of
accounting, (c) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (d) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans. 
The Company does not have pending before the Commission any request for
confidential treatment of information. Except for the issuance of the Securities
contemplated by this Agreement and the consummation of the other transactions
contemplated hereby and by the other Transaction Documents and events disclosed
in the Schedules and SEC Reports, other than immaterial matters, no event,
liability, fact, circumstance, occurrence or development has occurred or exists
or is reasonably expected to occur or exist with respect to the Company or its
business, prospects, properties, operations, assets or financial condition that
would be required to be disclosed by the Company under applicable securities
laws as of the date of this Agreement.


(j)          Litigation.  Except for Actions disclosed in the Schedules or the
SEC Reports, and except for the Bankruptcy Case, there is no Action or
Proceeding, which adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the Securities.  Except as
set forth on Schedule 4.1(j), neither the Company, nor any Subsidiary, nor, any
current director or officer thereof, is or has been the subject of any Action,
or, any Proceeding, involving a claim of violation of or liability under federal
or state securities laws or a claim of breach of fiduciary duty.  There has not
been, and there is not pending or contemplated, any investigation by the
Commission involving the Company or any current director or officer of the
Company.  Except as set forth on Schedule 4.1(j), the Commission has not issued
any stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.


(k)          Creditors’ Claims. Except as set forth on Schedule 4.1(k)(i), there
are no unsecured creditors, other than claims of vendors in the ordinary course
of business, whose claims against the Company have not been satisfied. Schedule
4.1(k)(ii) lists creditors of the Company who have executed releases in exchange
for a payment in satisfaction of their claim against the Company.


(l)          Labor Relations.  No material labor dispute exists or, to the
Knowledge of the Company, is imminent with respect to any of the employees of
the Company.  None of the Company’s employees is a member of a union that
relates to such employee’s relationship with the Company, and the Company is not
a party to a collective bargaining agreement, and the Company believes that its
relationships with its employees are in good standing.  To the Knowledge of the
Company, no executive officer of the Company or any Subsidiary is, or is now
expected to be, in violation of any material term of any Material Contract,
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other Contract or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company is in
compliance with all applicable Legal Requirements relating to employment and
employment practices, terms and conditions of employment and wages and hours.
 
20

--------------------------------------------------------------------------------

 
(m)          Compliance.  Except as set forth on Schedule 4.1(m) or in the
Schedules, and except for any breaches, defaults, violations, or rights of
termination, neither the Company nor any Subsidiary: (a) is in default under or
in violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that, as of the date hereof, it is in default under or that it is in
violation of, any Contract to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(b) is in violation of any judgment, decree or Order of any Governmental Entity,
or (c) is in violation of any Legal Requirements, including without limitation
all foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters.


(n)          Title to Assets.  Except as set forth on Schedule 4.1(n), the
Company and its Subsidiaries have good and valid title in all material personal
property owned by them, free and clear of all Liens, except for (a) Liens as do
not materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries, and (b) Liens for the payment of federal, state or other
taxes, for which appropriate reserves have been made in accordance with GAAP
and, the payment of which is neither delinquent nor subject to penalties.  Any
real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance in all material
respects. The Company does not currently own any real property.


(o)          Intellectual Property.


(i)          Except as set forth on Schedule 4.1(o), Company is sole owner of
all Intellectual Property Rights (defined herein) and has had executed all of
the appropriate paperwork to establish ownership in Company, or Company has
rights to use, all Intellectual Property, and other intellectual property rights
and similar rights necessary or required for use in connection with its business
as described in the SEC Reports (collectively, the “Intellectual Property
Rights”).  All Intellectual Property existing as of the Closing Date, as
applicable, which is issued, registered or pending with any United States or
foreign Governmental Entity (including, without limitation, any and all
applications for the registration of any Intellectual Property with any such
United States or foreign Governmental Entity) and all licenses under which
Company is the licensee of any such registered Intellectual Property (or any
such application for the registration of Intellectual Property) owned by another
Person are set forth in Schedule 4.1(o).  Such Schedule 4.1(o) indicates in each
case whether such registered Intellectual Property (or application therefore) is
owned or licensed by Company, and in the case of any such licensed registered
Intellectual Property (or application therefore), lists the name and address of
the licensor and the name and date of the agreement pursuant to which such item
of Intellectual Property is licensed pursuant to which such item of Intellectual
Property is licensed and whether or not such license is an exclusive license and
indicates whether there are any purported restrictions in such license on the
ability of Company to grant a security interest in and/or to transfer any of its
rights as a licensee under such license.  Except as indicated on Schedule
4.1(o), Company is the sole and exclusive owner of the entire and unencumbered
right, title and interest in and to each such registered Intellectual Property
(or application therefore) purported to be owned by Company, free and clear of
any Liens and/or licenses in favor of third parties or agreements or covenants
not such sue third parties for infringement.  Company is not party to, nor bound
by, any material license or other agreement with respect to which Company is the
licensee that prohibits or otherwise restricts Company from granting a security
interest in Company’s interest in such license or agreement or other property.
 
21

--------------------------------------------------------------------------------

 
(ii)          Except as set on Schedule 4.1(o), Company has not received a
notice (written or otherwise) that any of, the Intellectual Property Rights has
expired, terminated or been abandoned, or is expected to expire or terminate or
be abandoned, within five (5) years from the date of this Agreement.  Except as
set forth on Schedule 4.1(o), Company has not received, since the date of the
latest financial statements included within the SEC Reports, a written notice of
a claim or otherwise has any Knowledge that the Intellectual Property Rights
violate or infringe upon the rights of any Person.  Except as set forth on
Schedule 4.1(o), all such Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights.  Except as set forth on Schedule 4.1(o), Company’s patents are
being maintained, and the required United States and foreign maintenance fees or
annuities (if any) are being paid. Company has taken reasonable security
measures to protect the secrecy, confidentiality and value of all of its
Intellectual Property Rights.  Except as set forth on Schedule 4.1(o), Company
has entered into binding, written agreements with every current and former
employee of Company, and with every current and former independent contractor,
whereby such employees and independent contractors (i) assign to Company any
ownership interest and right they may have in the Intellectual Property Rights;
and (ii) acknowledge Company’s exclusive ownership of the Intellectual Property
Rights.  Except as set forth on Schedule 4.1(o), no third party possesses rights
to Intellectual Property Rights that, if exercised, could enable such party to
develop products competitive to the Products.


(iii)          Except as set forth on Schedule 4.1(o), Company has duly and
properly filed or caused to be filed with the U.S. Patent and Trademark Office
(the “PTO”) and applicable foreign and international patent authorities all
material patent applications as listed on Schedule 4.1(o) and owned by Company
(the “Patent Applications”).  Except as set forth on Schedule 4.1(o), Company
has not been notified of any inventorship or ownership challenges nor has any
interference been declared or provoked which has not been finally resolved. 
Except as set forth on Schedule 4.1(o), no opposition filings or invalidation
filings have been submitted which have not been finally resolved in connection
with any of Company’s patents and Patent Applications in any jurisdiction where
Company has applied for, or received, a patent.


(p)          Insurance.  The Company is insured by insurers of recognized
financial responsibility against such losses and risks and in such amounts as
are prudent and customary in the business in which the Company is engaged,
including, but not limited to, directors and officers insurance coverage.


(q)          Transactions with Affiliates and Employees. Except as set forth in
the SEC Reports, or as set forth in Schedule 4.1(q), none of the current
officers or directors of the Company and, none of the employees of the Company
is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any Contract or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money entity in which any officer, director, or any
such employee has a substantial interest or is an officer, director, trustee,
stockholder, member or partner.


(r)          Certain Fees.  Except as set forth in Schedule 4.1(r), no brokerage
or finder’s fees or commissions are or will be payable by the Company or any
Subsidiary to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by the Transaction Documents.  The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by the Transaction
Documents.
 
22

--------------------------------------------------------------------------------

 
(s)          Investment Company. The Company is not, and immediately after
receipt of payment for the Securities, will not be, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.


(t)          Registration Rights.  Other than each of the Purchasers, except as
set forth on Schedule 4.1(t), no Person has any right to cause the Company to
effect the registration under the Securities Act of any Securities of the
Company.


(u)          Listing and Maintenance Requirements.  The Company’s capital stock
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or is likely to have the
effect of, terminating the registration of the capital stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration.  Except as set forth on Schedule
4.1(u), the Company has not, in the 12 months preceding the date hereof,
received notice from any trading market on which the capital stock is or has
been listed or quoted to the effect that the Company is not in compliance with
the listing or maintenance requirements of such trading market, if any.


(v)          No Anti-Takeover Plan.  There are no registration or anti-dilution
rights, and there is no control share acquisition, voting trust, proxy, rights
plan, plan, scheme, device, or arrangement, commonly known as a “poison pill” or
“anti-takeover plan”, or other agreement, arrangement or understanding to which
the Company or any Subsidiary is a party or by which they are bound with respect
to any capital stock of the Company or any Subsidiary. No state takeover statute
or similar statute or regulation applies or purports to apply to this Agreement
or any of the transactions contemplated by this Agreement. Stockholders of the
Company or any Subsidiary will not be entitled to dissenters’ rights under
applicable state law in connection with the transactions contemplated hereunder.


(w)          Indebtedness.  Except for (a) Indebtedness (as defined herein)
incurred by the Company (1) under the Credit and Security Agreement or (2) in
the ordinary course of business and not considered past due or delinquent under
the trade terms applicable to such Indebtedness and (b) amounts owed to vendors
of the Company as set forth on Schedule 4.1(w), all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments is current and in good standing.  For
the purposes of this Agreement, “Indebtedness” means (i) any liabilities for
borrowed money or amounts owed, (ii) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s balance sheets (or the notes
thereto), and (iii) the present value of any lease payments under leases
required to be capitalized in accordance with GAAP.


(x)          Tax Status.  The Company and its Subsidiaries each (i) has made or
filed all United States federal and state income and all foreign income and
franchise tax returns, reports and declarations required by any jurisdiction to
which it is subject, (ii) has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply.  There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company know of no basis for any
such claim.
 
23

--------------------------------------------------------------------------------

 
(y)          Foreign Corrupt Practices.  Neither the Company nor any Subsidiary,
nor to the Knowledge of the Company, any agent or other person acting on behalf
of the Company or any Subsidiary, has (i) directly or indirectly, used any funds
for unlawful contributions, gifts, bribe, rebate, payoff, commissions,
promotional allowances, entertainment, influence payments, kickback or other
unlawful expenses or other payment or economic benefit to any Person, private or
public, in the United States, its territories, or any foreign jurisdiction,
regardless of what form, whether in money, property, or service, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law, (iv) violated in any material respect any
provision of FCPA; (v) established or maintained any fund or asset that has not
been recorded in the books and records of Company; or (vi) aided, abetted,
caused (directly or indirectly), participated in, or otherwise conspired with,
any Person to violate the terms of any judgment, sentence, order or decree of
any court or Governmental Entity.


(z)          Regulation M Compliance.  The Company has not, and no one acting on
its behalf has, (i) taken, directly or indirectly, any action designed to cause
or to result in the stabilization or manipulation of the price of any security
of the Company to facilitate the sale or resale of any of the Securities, (ii)
sold, bid for, purchased, or paid any compensation for soliciting purchases of,
any of the Securities, or (iii) paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent, if any, in connection with the placement of the
Securities.


(aa)          Regulatory Compliance. Schedule 4.1(aa) lists all Products other
than any Products associated with the Benz Assets.  With respect to all
Products, the Company has only engaged in Marketing activities pursuant to and
within the scope of all required Governmental Approvals, and in compliance with
the FDCA and applicable state laws. The clinical trials conducted by and on
behalf of Company as part of its Marketing activities with respect to the
Products have been and continue to be conducted in accordance with any and all
approved protocols, and no Governmental Entity or institutional review board has
issued notice to Company demanding the termination, suspension, material
modification, or clinical hold of any such Marketing activities.  There are no
pending or threatened criminal, civil, or administrative investigations or
actions pertaining to the Company’s Marketing activities, and Company is not a
party to any consent decree with any Governmental Entity.  The Company has not
received nor is it aware of any warning letters, pending or unremediated FDA
inspection violations, quarantine, or other notice of wrongdoing or prohibition
on future Marketing activities supplied by the FDA or any state board of
pharmacy or department of health. The handling of all biological and
pharmaceutical materials, have been and are being conducted in all material
respects in accordance with the FDCA and applicable state laws.  The Company is
not directly, nor indirectly by any through its officers, directors, employees,
agents or contractors, debarred, suspended, or excluded from participation in
the Medicare or Medicaid programs, or any other state or federal health care
program.


(bb)          Regulatory Developments. All material Required Permits related to
the Marketing of the Products are listed on Schedule 4.1(bb).


(cc)          Office of Foreign Assets Control.  Neither the Company nor any
Subsidiary, nor any current director, officer, agent, employee nor any affiliate
of the Company or any Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).
 
24

--------------------------------------------------------------------------------

 
(dd)          U.S. Real Property Holding Corporation.  The Company is not and
has never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.


(ee)          Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries, nor any of its Affiliates, is subject to the Bank Holding Company
Act of 1956, as amended (the “BHCA”) and to regulation by the Board of Governors
of the Federal Reserve System (the “Federal Reserve”).  Neither the Company nor
any of its Subsidiaries, nor any of its Affiliates owns or controls, directly or
indirectly, five percent (5%) or more of the outstanding shares of any class of
voting securities or twenty-five percent or more of the total equity of a bank
or any entity that is subject to the BHCA and to regulation by the Federal
Reserve.  Neither the Company nor any of its Subsidiaries, nor any of its
Affiliates exercises a controlling influence over the management or policies of
a bank or any entity that is subject to the BHCA and to regulation by the
Federal Reserve.


(ff)          Money Laundering.  The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no Action or Proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company with respect to the Money Laundering Laws is pending or,
threatened.


(gg)          Environmental Legal Requirements.  The Company (i) is in
compliance with all Environmental Legal Requirements; (ii) has received all
permits licenses or other approvals required of it under applicable
Environmental Legal Requirements to conduct its business; and (iii) is in
compliance with all terms and conditions of any such permit, license or
approval.


4.2  Representations and Warranties of the Purchasers.  Each Purchaser, for
itself and for no other Purchaser, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):


(a)          Each Purchaser is either an individual or an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate, partnership, limited liability company or similar action, as
applicable, on the part of such Purchaser.  Each Transaction Document to which
it is a party has been duly executed by such Purchaser, and when delivered by
such Purchaser in accordance with the terms hereof, will constitute the valid
and legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
25

--------------------------------------------------------------------------------

 
(b)          Own Account. Each Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Purchaser’s right to sell the
Securities pursuant to the Registration Statement or otherwise in compliance
with applicable federal and state securities laws).


(c)          Purchaser Status. At the time each Purchaser was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act.


(d)          Experience of Each Purchaser. Each Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Each Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.


(e)          Compliance. No part of the funds being used by Cheval to acquire
the Securities has been, or shall be, directly or indirectly derived from, or
related to, any activity that may contravene United States federal or state or
non-United States laws or regulations, including, without limitation, the
Currency and Foreign Transactions Reporting Act of 1970, as amended, applicable
money laundering statutes and applicable rules and regulations thereunder.


The Company acknowledges and agrees that the representations contained in this
Section 4.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby,
provided, however, that the Company is relying on the representations contained
in this Section 4.2 for purposes of making its representations that the issuance
of the Securities will comply with all applicable Legal Requirements.


4.3  Representations and Warranties of the Company to Nomis. Except as set forth
in the Schedules, which Schedules shall be deemed a part hereof and shall
qualify any representation or warranty or otherwise made herein to the extent of
the disclosure contained in the corresponding section of the Schedules or that
it is readily apparent from the face of such Schedules that a disclosure on such
Schedule is applicable to such representation or warranty, or as set forth in
the SEC Reports, and subject, in each applicable case, to the Savant Impairments
(as defined in the Benz Entity Operating Agreement), the Company hereby makes
the following representations and warranties to Nomis:


(a)          The Company is the sole legal and beneficial owner of, and has good
title to, each Claim free and clear of any Adverse Claim.


(b)          The Company has not disposed of, transferred, encumbered or
assigned all or any portion of any Claim (or any interest therein) or any
Proceeds thereof, whether by way of security or otherwise.


(c)          The Company has not taken any steps or executed any documents which
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Claim Effect. To the Knowledge of the Company there is no
asserted or unasserted claim, lien or judgment against it, which could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Claim Effect.
 
26

--------------------------------------------------------------------------------

 
(d)          The Company has not set off or agreed to set off any amounts
against any Claim, and there exist no rights of set-off or similar rights
against the Company that could permit any set-off of or counterclaim against any
Claim.


(e)          To the Knowledge of the Company, no Claim or any portion thereof is
subject to any Claim Defect or is otherwise invalid or void.


(f)          The Company has disclosed or made available to Nomis, Kaplan Rice
LLP or RLF, as applicable, all documentation and other information in its
possession or control relevant to each Claim, and all such documentation and
information so provided or made available has been provided or made available in
its true, complete and correct form.


(g)          The Company has full power and authority to transfer and assign,
subject to Section 4.4 of the Benz Entity Operating Agreement, the Contributed
Assets to the Benz Entity at the direction, and on behalf of, Nomis, and has
obtained all necessary corporate and other authorizations to do so, it being
agreed and acknowledged by Nomis that, to the extent applicable or relevant to
any such transfer or assignment, the Benz Entity will be an Affiliate of the
Company for purposes of making any such assignment.


ARTICLE V.
OTHER AGREEMENTS OF THE PARTIES


5.1  Furnishing of Information.  Until the time that no Purchaser owns
Securities originally acquired by such Purchaser pursuant to this Agreement, the
Company covenants to use reasonable efforts to timely file (or obtain extensions
in respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.


5.2  Securities Laws Disclosure; Publicity.  The Company shall (a) issue a press
release disclosing the material terms of the transactions contemplated hereby
and (b) file a Current Report on Form 8-K with the Commission within the time
and with the disclosures required by the Exchange Act.  The Company and each
Purchaser shall consult with each other in issuing any other press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any such press release nor otherwise make any such public
statement without the prior written consent of the Company, with respect to any
press release of any Purchaser, or without the prior consent of each Purchaser,
with respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
applicable Legal Requirements (including as required in order to comply with
filing requirements under any competition, antitrust, or merger control law or
to respond to a request for information or documents by a Governmental  Entity
investigating the transactions described herein), in which case the disclosing
party shall promptly provide the other party with prior notice of such public
statement or communication. The obligations under this section shall survive the
Closing.


5.3  Equal Treatment of Purchasers.  No consideration shall be offered or paid
to any Person to amend or consent to a waiver or modification of any provision
of any of this Agreement unless the same consideration is also offered to all of
the Parties to this Agreement.  For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
 
27

--------------------------------------------------------------------------------

 
5.4  Securities Laws.  The Securities will be issued at Closing pursuant to the
exemption from registration provided by Section 4(a)(2) under the Securities
Act, and thereafter may only be sold or otherwise transferred by the Purchasers
in compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement, to the Company or to an Affiliate of a Purchaser, the Company may
require the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor and reasonably acceptable to the Company, the form
and substance of which opinion shall be reasonably satisfactory to the Company,
to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act.  Each Purchaser agrees the
Securities may be imprinted, or a book entry notation may be made, with a
restricted legend to the effect of the foregoing.


ARTICLE VI.


INDEMNIFICATION


6.1  Survival.  The representation and warranties, covenants and agreements
contained herein shall survive the Closing and shall remain in full force and
effect for a period of twenty four months following the Closing Date.


6.2  Indemnification by Company. Subject to the terms and conditions of this
Article VI, the Company shall indemnify and defend each Purchaser and their
respective managers, directors, officers, employees, stockholders, members,
representatives, agents, and Affiliates (collectively, the “Purchaser
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all losses, claims,
demands, suits and actions in law or in equity (including reasonable costs, 
expenses and reasonable attorneys’ fees incurred in connection with the same),
in each case incurred or sustained by, or imposed upon, the Purchaser
Indemnitees based upon, arising out of, with respect to or by reason of:


(a)          any material inaccuracy in or breach of any of the representations
or warranties (or, in the case of any representation or warranty that is already
qualified by materiality, any inaccuracy in or breach of such representation or
warranty) of the Company contained in this Agreement or in any certificate or
instrument delivered by or on behalf of the Company pursuant to this Agreement;
or


(b)          any material breach or non-fulfillment of any covenant, agreement
or obligation to be performed by the Company pursuant to this Agreement.


6.3  Payments. The Company shall be required to pay or be liable to the
Purchaser Indemnitees for all such losses arising from Section 6.2 from the
first dollar. For the purpose of this Article VI, any inaccuracy in or breach of
any representation or warranty shall be determined without regard to any
materiality or other similar qualification contained in or otherwise applicable
to such representation or warranty. Once a loss is agreed to by the Company or
finally adjudicated to be payable, the Company shall satisfy its obligations
within thirty (30) days of such agreement or final, non-appealable adjudication
by wire transfer of immediately available funds. The parties hereto agree that
should the Company not make full payment of any such obligations within such
thirty (30) day period, any amount payable shall accrue interest from and
including the date of agreement of the Company or final, non-appealable
adjudication and including the date such payment has been made at a rate per
annum equal to five (5) percent. Such interest shall be calculated daily on the
basis of a 365-day year and the actual number of days elapsed, without
compounding.
 
28

--------------------------------------------------------------------------------

 
6.4  Limitation on Certain Damages. Notwithstanding any provision or agreement
herein to the contrary, amounts payable to Nomis based upon losses incurred or
sustained by, or imposed upon, Nomis arising out of, with respect to or by
reason of a material inaccuracy or breach of any of the representations or
warranties made by the Company in Section 4.3 hereof shall be limited to actual
payments or disbursements made by Nomis in respect of  or related to (i) the
Claims (including, without limitation, all Outstanding Claims Advances and
Future Nomis Claim Advances, as defined in the Benz Entity Operating Agreement) 
and (ii) the negotiation, preparation and  execution  of  the Transaction
Documents and the term sheet and due diligence related thereto; provided, that
to the extent such disbursements are made for the reimbursement or payment of
professional services to Hahn & Hessen LLP in connection with the negotiation,
preparation or  execution  of the transactions contemplated by the Transaction
Documents and the term sheet and due diligence related thereto, such amount of
damages shall be further limited to an amount not to exceed  $150,000.00).


ARTICLE VII.
MISCELLANEOUS


7.1  Fees and Expenses.  The Company shall pay all Transfer Agent fees, stamp
taxes and other taxes and duties levied in connection with (i) the delivery of
any Securities to the Purchasers and (ii) the assignment of the Benz Assets to
the Benz Entity at the direction, and on behalf, of Nomis.


7.2  Entire Agreement.  The Transaction Documents, as well as any Non-Disclosure
Agreement, together with the exhibits and schedules thereto, contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the Parties acknowledge have been merged
into such documents, exhibits and schedules.


7.3  Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via email at the email address set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (Eastern
time) on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via email at the
email address set forth on the signature pages attached hereto on a day that is
not a Business Day or later than 5:30 p.m. (Eastern time) on any Business Day,
(c) the second (2nd) Business Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.


7.4  Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers or, in the case of a
waiver, by the Party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.


7.5  Headings.  The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
29

--------------------------------------------------------------------------------

 
7.6  Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the Parties and their successors and permitted assigns.  The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).  Any
Purchaser may assign any or all of its rights under this Agreement to any
Person, provided however, that any such assignment or transfer shall not relieve
such Purchaser of its respective obligations hereunder.


7.7  No Third-Party Beneficiaries.  This Agreement is intended for the benefit
of the Parties and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person other than the Benz Entity.


7.8  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof.  Each
Party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by the Transaction
Documents (whether brought against a Party hereto or its respective affiliates,
directors, officers, shareholders, partners, members, employees or agents) shall
be commenced exclusively in the United States Federal Court for the District of
Delaware. Each Party hereby irrevocably submits to the exclusive jurisdiction of
the United States Federal Court for the District of Delaware for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Action or Proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
Action or Proceeding is improper or is an inconvenient venue for such
proceeding.  Each Party hereby irrevocably waives personal service of process
and consents to process being served in any such Action or proceeding by mailing
a copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such Party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  If any Party shall commence an Action or Proceeding to
enforce any provisions of the Transaction Documents, then, the prevailing Party
in such Action or Proceeding shall be reimbursed by the other Party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Action or Proceeding.


7.9  Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each Party and
delivered to each other Party, it being understood that the Parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the Party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.


7.10          Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the Parties
shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the Parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
30

--------------------------------------------------------------------------------

 
7.11          Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.


7.12          Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any Action for specific performance of any such obligation the
defense that a remedy at law would be adequate.


7.13          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Each Purchaser shall be entitled to independently
protect and enforce its rights including, without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional party in
any proceeding for such purpose.  Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents.  It is expressly understood and agreed that each provision contained
in this Agreement and in each other Transaction Document is between the Company
and a Purchaser, solely, and not between the Company and the Purchasers
collectively and not between and among the Purchasers.


7.14          Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.


7.15          Construction. The Parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of New Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the New Common Stock that occur
after the date of this Agreement.


7.16          WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, EACH OF THE PARTIES
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.


(Signature Pages Follow)
 
31

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have caused this Securities Purchase and Loan
Satisfaction Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.




COMPANY:
 
HUMANIGEN, INC.
 
 
By: /s/ Dr. Cameron Durrant
Name: Dr. Cameron Durrant
Title: Chief Executive Officer



Address for Notice:
 
1000 Marina Blvd #250
Brisbane, CA 940005-1878
Attn: Dr. Cameron Durrant
E-mail: cdurrant@humanigen.com
 
 
with a copy (which copy shall not constitute notice to the Company) to:
 
Polsinelli PC
1401 Eye Street, NW
Suite 800
Washington, DC 20005
Attention: Kevin L. Vold
Telephone: 202-626-8357
Email: kvold@polsinelli.com









[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASERS FOLLOWS]
 

--------------------------------------------------------------------------------

 
PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AND LOAN SATISFACTION AGREEMENT


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase and
Loan Satisfaction Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.


Name of Purchaser: NOMIS BAY LTD


Signature of Authorized Signatory of Purchaser: /s/ Peter Poole
Name of Authorized Signatory:  Peter Poole
Title of Authorized Signatory: Director
Email Address of Authorized Signatory:


Address for Notice to Purchaser:


Wessex House, 3rd Floor
45 Reid Street
Hamilton  HM12
Bermuda


with a copy (which copy shall not constitute notice to the Purchaser) to:


Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention: Gilbert Backenroth, Esq. and Don D. Grubman, Esq.
Don D.  Grubman Esq.
Telephone: 212-478-7200
Email:          gbackenroth@hahnhessen.com
Email:          dgrubman@hahnhessen.com






[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AND LOAN SATISFACTION AGREEMENT


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase and
Loan Satisfaction Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.


Name of Purchaser: CHEVAL HOLDINGS, LTD


Signature of Authorized Signatory of Purchaser: /s/ Dale Chappell
Name of Authorized Signatory: Dale Chappell
Title of Authorized Signatory: Director
Email Address of Authorized Signatory: dchappell@chevalholdingsltd.com
Facsimile Number of Authorized Signatory: (646) 786-4044


Address for Notice to Purchaser:


Cheval Holdings, Ltd
P.O. Box 309G, Ugland House
Georgetown, Grand Cayman
Cayman Islands, KY1-1104
Attn: Dale Chappell


with a copy (which copy shall not constitute notice to the Purchasers) to:


Quarles & Brady LLP
300 North LaSalle Street
Suite 4000
Chicago, IL 60654
Attn: Faye Feinstein, Esq.
Facsimile: (312) 623-1723
E-mail: faye.feinstein@quarles.com








[SIGNATURE PAGES CONTINUE]
 

--------------------------------------------------------------------------------

 
PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AND LOAN SATISFACTION AGREEMENT


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase and
Loan Satisfaction Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.


Name of Purchaser: BLACK HORSE CAPITAL MASTER FUND LTD.


Signature of Authorized Signatory of Purchaser: /s/ Dale Chappell
Name of Authorized Signatory: Dale Chappell
Title of Authorized Signatory: Director
Email Address of Authorized Signatory: dchappell@blackhorsecap.com
Facsimile Number of Authorized Signatory: (646) 786-4044


Address for Notice to Purchaser:


Black Horse Capital Master Fund Ltd.
c/o Opus Equum, Inc.
P.O. Box 788
Dolores, CO 81323
Attn: Dale Chappell


with a copy (which copy shall not constitute notice to the Purchasers) to:


Quarles & Brady LLP
300 North LaSalle Street
Suite 4000
Chicago, IL 60654
Attn: Faye Feinstein, Esq.
Facsimile: (312) 623-1723
E-mail: faye.feinstein@quarles.com
 

--------------------------------------------------------------------------------

 
PURCHASER SIGNATURE PAGES TO SECURITIES PURCHASE AND LOAN SATISFACTION AGREEMENT


IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase and
Loan Satisfaction Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.


Name of Purchaser: BLACK HORSE CAPITAL LP


Signature of Authorized Signatory of Purchaser: /s/ Dale Chappell
Name of Authorized Signatory: Dale Chappell
Title of Authorized Signatory: Manager of the General Partnership
Email Address of Authorized Signatory: dchappell@blackhorsecap.com
Facsimile Number of Authorized Signatory: (646) 786-4044
Address for Notice to Purchaser:


Black Horse Capital LP
c/o Opus Equum, Inc.
P.O. Box 788
Dolores, CO 81323
Attn: Dale Chappell


with a copy (which copy shall not constitute notice to the Purchasers) to:


Quarles & Brady LLP
300 North LaSalle Street
Suite 4000
Chicago, IL 60654
Attn: Faye Feinstein, Esq.
Facsimile: (312) 623-1723
E-mail: faye.feinstein@quarles.com


Address for Delivery of Securities to Purchaser (if not same as address for
notice):
 
 
 

--------------------------------------------------------------------------------